Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Tarris Bouie appeals the district court’s order denying relief on his 18 U.S.C. § 3582(c)(2) (2012) motion for a sentence reduction. We have reviewed the record and ñnd no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v, Bouie, No. 3:13-cr-00560-CMC-1 (D.S.C. Nov. 3, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.